DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-25 are pending.  Of these, claims 1, 9 and 18 are independent.


Interview
The examiner initiated an interview as summarized in the attached interview summary.  The details of the double patenting rejections mentioned therein is presented herein.
However, the rejection under 35 USC 112(b) mentioned therein has been withdrawn upon further consideration.  In addition, upon further search, a rejection(s) under 35 USC 103 is deemed relevant and presented herein.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-29 and 31 of U.S. Patent No. US 10,665,300 B1 (“PATENT1”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
1. An apparatus, comprising: 
an array of memory cells comprising a plurality of strings of series-connected memory cells (with reference to claim 28 of PATENT1 “a plurality of series-connected memory cells of the array of memory cells”, a plurality of such strings in an array was common and well known in the art and thus obvious); 
a common source selectively connected to a first end of a particular string of series-connected memory cells of the plurality of strings of series-connected memory cells (with reference to claim 28 of PATENT1 “the plurality of series-connected memory cells is selectively connected between a source and a data line”); 
a data line selectively connected to a second end of the particular string of series-connected memory cells (with reference to claim 28 of PATENT1 “the plurality of series-connected memory cells is selectively connected between a source and a data line”); 
a first field-effect transistor connected in series between a node and the particular string of series-connected memory cells, wherein the node is selected from a group consisting of the common source and the data line (with reference to claim 28 of PATENT1 “a second field-effect transistor connected in series between the plurality of series-connected memory cells and the data line”); 
a second field-effect transistor connected in series between the first field-effect transistor and the particular string of series-connected memory cells (with reference to claim 28 of PATENT1 “a fourth field-effect transistor connected in series between the second field-effect transistor and the plurality of series-connected memory cells”); and 
a controller configured to: 
connect the particular string of series-connected memory cells to the node comprising applying a first voltage level to a control gate of the first field-effect transistor configured to activate the first field-effect transistor, and applying a second voltage level to a control gate of the second field-effect transistor configured to activate the second field-effect transistor (with reference to claim 28 of PATENT1 “performing an access operation on a plurality of series-connected memory cells of the array of memory cells, wherein the plurality of series-connected memory cells is selectively connected between a source and a data line”, implying that respective voltage levels have been applied to the control gates of these field-effect transistors to activate them); 
perform a sensing operation on a selected memory cell of the particular string of series-connected memory cells while the selected memory cell is connected to the node through the first field-effect transistor and through the second field-effect transistor (with reference to claim 28 of PATENT1 “performing an access operation on a plurality of series-connected memory cells of the array of memory cells, wherein the plurality of series-connected memory cells is selectively connected between a source and a data line”, wherein a sensing/ reading/ verifying operation as an access operation was a common and well known in the art and thus obvious); 
after performing the sensing operation, connect the control gate of the first field-effect transistor to receive a third voltage level lower than the first voltage level (with reference to claim 28 of PATENT1 “after performing the access operation, … discharge a control gate of a second field-effect transistor”, wherein discharging to a lower level was common and well known in the art and thus obvious); 
after connecting the control gate of the first field-effect transistor to receive the third voltage level, connect the control gate of the second field-effect transistor to receive the third voltage level lower than the second voltage level (with reference to claim 28 of PATENT1 “after discharging the control gates of … the second field-effect transistor, … discharge a control gate of a fourth field-effect transistor”, wherein discharging to a lower level was common and well known in the art and thus obvious); and 
after connecting the control gate of the second field-effect transistor to receive the third voltage level, connect a control gate of the selected memory cell to receive the third voltage level (with reference to claim 28 of PATENT1 “after discharging the control gates of … the fourth field-effect transistor …, discharge control gates of the plurality of series-connected memory cells”, wherein discharging to a lower level was common and well known in the art and thus obvious).

6. The apparatus of claim 1, wherein the node is the data line (with reference to claim 28 of PATENT1 “a second field-effect transistor connected in series between the plurality of series-connected memory cells and the data line”), and wherein the apparatus further comprises: 
a third field-effect transistor connected in series between the common source and the particular string of series-connected memory cells (with reference to claim 28 of PATENT1 “a first field-effect transistor connected in series between the plurality of series-connected memory cells and the source”); and 
a fourth field-effect transistor connected in series between the third field-effect transistor and the particular string of series-connected memory cells (with reference to claim 28 of PATENT1 “a third field-effect transistor connected in series between the first field-effect transistor and the plurality of series-connected memory cells”); 
wherein the controller is further configured to: 
concurrently with connecting the particular string of series-connected memory cells to the data line, connect the particular string of series-connected memory cells to the common source comprising applying a fourth voltage level to a control gate of the third field-effect transistor configured to activate the third field-effect transistor and applying a fifth voltage level to a control gate of the fourth field-effect transistor configured to activate the fourth field-effect transistor (with reference to claim 28 of PATENT1 “performing an access operation on a plurality of series-connected memory cells of the array of memory cells, wherein the plurality of series-connected memory cells is selectively connected between a source and a data line”, implying that respective voltage levels have been applied to the control gates of these field-effect transistors to activate them); 
concurrently with connecting the control gate of the first field-effect transistor to receive the third voltage level, connect the control gate of the third field-effect transistor to receive the third voltage level lower than the fourth voltage level (implied in claim 28 of PATENT1 “after performing the access operation, discharge a control gate of a first field-effect transistor … and discharge a control gate of a second field-effect transistor”, wherein discharging to a lower level was common and well known in the art and thus obvious); and 
concurrently with connecting the control gate of the second field-effect transistor to receive the third voltage level, connect the control gate of the fourth field-effect transistor to receive the third voltage level lower than the fifth voltage level (implied in claim 28 of PATENT1 “after discharging the control gates of the first field-effect transistor and the second field-effect transistor, discharge a control gate of a third field-effect transistor … and discharge a control gate of a fourth field-effect transistor”, wherein discharging to a lower level was common and well known in the art and thus obvious).

7. The apparatus of claim 1, wherein a threshold voltage of the first field-effect transistor (with reference to claim 29 of PATENT1 “the second field-effect transistor each have a negative threshold voltage”) is lower than a threshold voltage of the second field-effect transistor (with reference to claim 31 of PATENT1 “the fourth field-effect transistor each have a positive threshold voltage”).

8. The apparatus of claim 7, wherein the threshold voltage of the first field-effect transistor is a negative voltage level (with reference to claim 29 of PATENT1 “the second field-effect transistor each have a negative threshold voltage”) and the threshold voltage of the second field-effect transistor is a positive voltage level (with reference to claim 31 of PATENT1 “the fourth field-effect transistor each have a positive threshold voltage”).

-------------------------------------
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 and 10-14 of U.S. Patent No. US 11,069,408 B2 (“PATENT2”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
1. An apparatus, comprising: 
an array of memory cells comprising a plurality of strings of series-connected memory cells (with reference to claim 6 of PATENT2 “a plurality of series-connected memory cells of the array of memory cells”, a plurality of such strings in an array was common and well known in the art and thus obvious); 
a common source selectively connected to a first end of a particular string of series-connected memory cells of the plurality of strings of series-connected memory cells (with reference to claim 6 of PATENT2 “the plurality of series-connected memory cells is selectively connected between a source and a data line”); 
a data line selectively connected to a second end of the particular string of series-connected memory cells (with reference to claim 6 of PATENT2 “the plurality of series-connected memory cells is selectively connected between a source and a data line”); 
a first field-effect transistor connected in series between a node and the particular string of series-connected memory cells, wherein the node is selected from a group consisting of the common source and the data line (with reference to claim 6 of PATENT2 “a second field-effect transistor connected in series between the plurality of series-connected memory cells and the data line”); 
a second field-effect transistor connected in series between the first field-effect transistor and the particular string of series-connected memory cells (with reference to claim 6 of PATENT2 “a fourth field-effect transistor connected in series between the second field-effect transistor and the plurality of series-connected memory cells”); and 
a controller configured to: 
connect the particular string of series-connected memory cells to the node comprising applying a first voltage level to a control gate of the first field-effect transistor configured to activate the first field-effect transistor, and applying a second voltage level to a control gate of the second field-effect transistor configured to activate the second field-effect transistor (with reference to claim 6 of PATENT2 “perform an access operation on a plurality of series-connected memory cells of the array of memory cells, wherein the plurality of series-connected memory cells is selectively connected between a source and a data line”, implying that respective voltage levels have been applied to the control gates of these field-effect transistors to activate them); 
perform a sensing operation on a selected memory cell of the particular string of series-connected memory cells while the selected memory cell is connected to the node through the first field-effect transistor and through the second field-effect transistor (with reference to claim 6 of PATENT2 “perform an access operation on a plurality of series-connected memory cells of the array of memory cells, wherein the plurality of series-connected memory cells is selectively connected between a source and a data line”, wherein a sensing/ reading/ verifying operation as an access operation was a common and well known in the art and thus obvious); 
after performing the sensing operation, connect the control gate of the first field-effect transistor to receive a third voltage level lower than the first voltage level (with reference to claim 6 of PATENT2 “after performing the access operation, … discharge a control gate of a second field-effect transistor … to the reference potential” and claim 14 of PATENT2 “discharge the control gate of the second field-effect transistor to the reference potential from a second voltage level higher than the reference potential”); 
after connecting the control gate of the first field-effect transistor to receive the third voltage level, connect the control gate of the second field-effect transistor to receive the third voltage level lower than the second voltage level (with reference to claim 6 of PATENT2 “after discharging the control gates of … the second field-effect transistor, … discharge a control gate of a fourth field-effect transistor … to the reference potential” and claim 14 of PATENT2 “discharge the control gate of the fourth field-effect transistor to the reference potential from a fourth voltage level higher than the reference potential”); and 
after connecting the control gate of the second field-effect transistor to receive the third voltage level, connect a control gate of the selected memory cell to receive the third voltage level (with reference to claim 6 of PATENT2 “after discharging the control gates of … the fourth field-effect transistor, discharge control gates of the plurality of series-connected memory cells to the reference potential”).

2. The apparatus of claim 1, wherein the controller is further configured to: after performing the sensing operation and before connecting the control gate of the first field-effect transistor to receive the third voltage level, bring the control gate of the first field-effect transistor, the control gate of the second field-effect transistor, and the control gate of the selected memory cell to a fourth voltage level higher than the third voltage level (with reference to claim 10 of PATENT2 “bring … the control gate of the second field-effect transistor to a particular voltage level higher than the reference potential prior to discharging … the control gate of the second field-effect transistor to the reference potential; bring … the control gate of the fourth field-effect transistor to the particular voltage level prior to discharging … the control gate of the fourth field-effect transistor connected to the reference potential; and bring the control gates of the plurality of series-connected memory cells to the particular voltage level prior to discharging the control gates of the plurality of series-connected memory cells to the reference potential” and claim 13 of PATENT2 “bring … the control gate of the second field-effect transistor, … the control gate of the fourth field-effect transistor, and the control gates of the plurality of series-connected memory cells to the particular voltage level concurrently”).

3. The apparatus of claim 2, wherein the fourth voltage level is higher than the first voltage level (with reference to claim 11 of PATENT2 “bring … the control gate of the second field-effect transistor to the particular voltage level comprises … increase a voltage level of the control gate of the second field-effect transistor”).

4. The apparatus of claim 3, wherein the fourth voltage level is higher than the second voltage level (with reference to claim 11 of PATENT2 “bring … the control gate of the fourth field-effect transistor to the particular voltage level comprises … increase a voltage level of the control gate of the fourth field-effect transistor”).

5. The apparatus of claim 3, wherein the fourth voltage level is lower than the second voltage level (with reference to claim 12 of PATENT2 “bring … the control gate of the fourth field-effect transistor to the particular voltage level comprises … decrease a voltage level of the control gate of the fourth field-effect transistor”).

6. The apparatus of claim 1, wherein the node is the data line (with reference to claim 6 of PATENT2 “a second field-effect transistor connected in series between the plurality of series-connected memory cells and the data line”), and wherein the apparatus further comprises: 
a third field-effect transistor connected in series between the common source and the particular string of series-connected memory cells (with reference to claim 6 of PATENT2 “a first field-effect transistor connected in series between the plurality of series-connected memory cells and the source”); and 
a fourth field-effect transistor connected in series between the third field-effect transistor and the particular string of series-connected memory cells (with reference to claim 6 of PATENT2 “a third field-effect transistor connected in series between the first field-effect transistor and the plurality of series-connected memory cells”); 
wherein the controller is further configured to: 
concurrently with connecting the particular string of series-connected memory cells to the data line, connect the particular string of series-connected memory cells to the common source comprising applying a fourth voltage level to a control gate of the third field-effect transistor configured to activate the third field-effect transistor and applying a fifth voltage level to a control gate of the fourth field-effect transistor configured to activate the fourth field-effect transistor (with reference to claim 6 of PATENT2 “perform an access operation on a plurality of series-connected memory cells of the array of memory cells, wherein the plurality of series-connected memory cells is selectively connected between a source and a data line”, implying that respective voltage levels have been applied to the control gates of these field-effect transistors to activate them); 
concurrently with connecting the control gate of the first field-effect transistor to receive the third voltage level, connect the control gate of the third field-effect transistor to receive the third voltage level lower than the fourth voltage level (with reference to claim 6 of PATENT2 “after performing the access operation, discharge a control gate of a first field-effect transistor … to a reference potential, and discharge a control gate of a second field-effect transistor … to the reference potential” and claim 14 of PATENT2 “discharge the control gate of the first field-effect transistor to the reference potential from a first voltage level higher than the reference potential”); and 
concurrently with connecting the control gate of the second field-effect transistor to receive the third voltage level, connect the control gate of the fourth field-effect transistor to receive the third voltage level lower than the fifth voltage level (with reference to claim 6 of PATENT2 “after discharging the control gates of the first field-effect transistor and the second field-effect transistor, discharge a control gate of a third field-effect transistor … to the reference potential, and discharge a control gate of a fourth field-effect transistor … to the reference potential” and claim 14 of PATENT2 “discharge the control gate of the third field-effect transistor connected to the reference potential from a third voltage level higher than the reference potential”).

7. The apparatus of claim 1, wherein a threshold voltage of the first field-effect transistor is lower than a threshold voltage of the second field-effect transistor (with reference to claim 7 of PATENT2 “the second field-effect transistor each have a negative threshold voltage” and “the fourth field-effect transistor each have a positive threshold voltage”).

8. The apparatus of claim 7, wherein the threshold voltage of the first field-effect transistor is a negative voltage level and the threshold voltage of the second field-effect transistor is a positive voltage level (with reference to claim 7 of PATENT2 “the second field-effect transistor each have a negative threshold voltage” and “the fourth field-effect transistor each have a positive threshold voltage”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0317489 A1 (“KIM”) in view of US 2006/0245251 A1 (“SHIROTA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, KIM discloses an apparatus, comprising:
an array of memory cells comprising a plurality of strings of series-connected memory cells (e.g., Fig. 16);
a common source (e.g., CSL in Fig. 16) selectively connected (e.g., via GST and the lower DMC of NS11) to a first end of a particular string of series-connected memory cells (e.g., to MC1 of NS11) of the plurality of strings of series-connected memory cells (see Fig. 16);
a data line (e.g., BL1 in Fig. 16) selectively connected (e.g., via SST and the upper DMC of NS11) to a second end of the particular string of series-connected memory cells (e.g., to MC5 of NS11);
a first field-effect transistor (e.g., SST of NS11) connected in series between a node (e.g., the BL1 node) and the particular string of series-connected memory cells (including MC5 of NS11), wherein the node is selected from a group consisting of the common source and the data line (e.g., the BL1 node);
a second field-effect transistor (e.g., the upper DMC of NS11, not used for storing data, thus distinguished from MC’s) connected in series between the first field-effect transistor (SST of NS11) and the particular string of series-connected memory cells (including MC5 of NS11); and
a controller configured to:
connect the particular string of series-connected memory cells to the node comprising applying a first voltage level (e.g., VSSL1 in Fig. 17 for Selected SSL) to a control gate of the first field-effect transistor (SST of NS11 in Fig. 16, via SSL1) configured to activate the first field-effect transistor (SST of NS11), and
applying a second voltage level (e.g., Vread2 in Fig. 17 for Dummy WL) to a control gate of the second field-effect transistor (e.g., the upper DMC of NS11 in Fig. 16, via DWL2) configured to activate the second field-effect transistor (the upper DMC of NS11);
perform a sensing operation (e.g., Fig. 17) on a selected memory cell (e.g. associated with Selected WL in Fig. 17, as applied to NS11 in Fig. 16) of the particular string of series-connected memory cells (of NS11) while the selected memory cell is connected to the node (BL1) through the first field-effect transistor (SST of NS11) and through the second field-effect transistor (the upper DMC of NS11 in Fig. 16);
after performing the sensing operation (Fig. 17), connect (referenced as “a first connect” hereon) the control gate of the first field-effect transistor (SST of NS11 in Fig. 16, via SSL1) to receive a third voltage level (e.g., Vss for Selected SSL in Fig. 17, after VSSL1, to end the sensing/ reading operation of Fig. 17) lower than the first voltage level (lower than VSSL1 for Selected SSL in Fig. 17);
(referenced as “a second connect” hereon) the control gate of the second field-effect transistor (the upper DMC in Fig. 16, via Dummy WL in Fig. 17) to receive the third voltage level (Vss in Fig. 17) lower than the second voltage level (lower than Vread2 in Fig. 17 on Dummy WL; here, discharging Dummy WL to Vss is inherent to end the sensing/ reading operation of Fig. 17); and
(referenced as “a third connect” hereon) a control gate of the selected memory cell (associated with Selected WL in Fig. 17, as applied to a selected MC of NS11 in Fig. 16) to receive the third voltage level (Vss on Selected WL in Fig. 17; here, discharging Selected WL to Vss is inherent to end the sensing/ reading operation of Fig. 17).
KIM does not disclose that the second connect is performed after the first connect, and that the third connect is performed after the second connect.
However, SHIROTA suggests (e.g., in Figs. 4 and 12) discharging sequentially all the control gate lines between a common source and a bit line (e.g., including SGD, WL’s and SGS between CELSRC and a BL in Figs. 4 and 12) after a sensing/ reading operation (e.g., in Fig. 12), in order to reliably remove/ discharge channel carriers to the common source and thus reduce disturb and error due to remaining carriers (e.g., paragraphs [0090] and [0097]).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the carrier discharge operation of SHIROTA (e.g., that of Fig. 12) to the apparatus of KIM, by sequentially discharging all the control gate lines between the common source and the bit line (as in Fig. 12 of SHIROTA), such that the second connect would be performed after the first connect (e.g., DWL2 in Fig. 16 of KIM would be discharged after SSL1 is discharged), and that the third connect would be performed after the second connect (e.g., a selected WL in Fig. 16 of KIM would be discharged after DWL2 is discharged), in order to reliably remove/ discharge channel carriers to the common source and thus reduce disturb and error due to remaining carriers (e.g. with reference to paragraphs [0090] and [0097] of SHIROTA).



Allowable Subject Matter
Claims 9-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9 (and respective dependent claims 10-17), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  
a first plurality of field-effect transistors connected in series between a node and the particular string of series-connected memory cells, wherein the node is selected from a group consisting of the common source and the data line; a second plurality of field-effect transistors connected in series between the first plurality of field-effect transistors and the particular string of series-connected memory cells (thus both the first plurality of field-effect transistors and the second plurality of field-effect transistors are understood to be on the same side of the particular string of series-connected memory cells; also, the “field-effect transistors” are understood to be distinct from the memory cells and thus not store any data; also, each “plurality of field-effect transistors” is understood to operate/ function together in view of the claim as a whole); and 
after performing the sensing operation, connect a respective control gate of each field-effect transistor of the first plurality of field-effect transistors to receive a first voltage level; 
after connecting the respective control gate of each field-effect transistor of the first plurality of field-effect transistors to receive the first voltage level, connect a respective control gate of each field-effect transistor of the second plurality of field-effect transistors to receive the first voltage level; and 
after connecting the respective control gate of each field-effect transistor of the second plurality of field-effect transistors to receive the first voltage level, connect a respective control gate of each memory cell of the particular string of series-connected memory cells to receive the first voltage level (here, each “after” phrase and the corresponding “connect” operation are understood to imply that, prior to connecting to receive the first voltage level, the respective control gates were not at the first voltage level, and that the control gates for each plurality of field-effect transistors are connected to receive the first voltage level together as a plurality unit at the same time; this claim is understood in light of Figs. 4A and 4B of the present application).

Regarding claim 18 (and respective dependent claims 19-25), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  
a first plurality of field-effect transistors connected in series between a node and the particular string of series-connected memory cells, wherein the node is selected from a group consisting of the common source and the data line; a second plurality of field-effect transistors connected in series between the first plurality of field-effect transistors and the particular string of series-connected memory cells (thus both the first plurality of field-effect transistors and the second plurality of field-effect transistors are understood to be on the same side of the particular string of series-connected memory cells; also, the “field-effect transistors” are understood to be distinct from the memory cells and thus not store any data; also, each “plurality of field-effect transistors” is understood to operate/ function together in view of the claim as a whole); and
after performing the sensing operation, bring a respective control gate of each field-effect transistor of the first plurality of field-effect transistors, a respective control gate of each field-effect transistor of the second plurality of field-effect transistors, and a respective control gate of each memory cell of the particular string of series-connected memory cells to a first voltage level (here, the “after” phrase and the “bring” operation are understood to imply that, prior to the “bring” operation, the respective control gates were not at the first voltage level, and that the control gates for each plurality of field-effect transistors are brought to the first level together as a group at the same time); 
after bringing the respective control gate of each field-effect transistor of the first plurality of field-effect transistors, the respective control gate of each field-effect transistor of the second plurality of field-effect transistors, and the respective control gate of each memory cell of the particular string of series-connected memory cells to the first voltage level, connect a respective control gate of each field-effect transistor of the first plurality of field-effect transistors to receive a second voltage level lower than the first voltage level;  
after connecting the respective control gate of each field-effect transistor of the first plurality of field-effect transistors to receive the second voltage level, connect the respective control gate of each field-effect transistor of the second plurality of field-effect transistors to receive the second voltage level; and  
after connecting the respective control gate of each field-effect transistor of the second plurality of field-effect transistors to receive the second voltage level, connect the respective control gate of each memory cell of the particular string of series-connected memory cells to receive the second voltage level (here, each “after” phrase and the corresponding “connect” operation are understood to imply that the control gates for each plurality of field-effect transistors are connected to receive the second voltage level together as a plurality unit at the same time; this claim is understood in light of Fig. 4B of the present application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824